EXHIBIT 10.2

AVI BIOPHARMA, INC.

STAND ALONE STOCK OPTION GRANT

NOTICE OF GRANT OF STOCK OPTION

This grant (the “Option”) shall be governed by this Notice of Grant of Stock
Option (the “Notice of Grant”) and the Terms and Conditions of Stock Option
Grant (the “Terms and Conditions”), attached hereto as Exhibit A (together, the
“Agreement”). Terms not otherwise defined in the Notice of Grant shall be
defined in the Terms and Conditions of Stock Option Grant.

 

Participant:

  

Effie Toshav

Address:

  

 

  

Seattle, Washington

Participant has been granted an Option to purchase Common Stock of the Company,
subject to the terms and conditions of this Agreement, as follows:

 

Date of Grant

  

January 10, 2011

Vesting Commencement Date

  

January 10, 2011

Number of Shares Granted

  

650,000

Exercise Price per Share

  

$2.58

Total Exercise Price

  

$1,677,000.00

Type of Option

  

Nonstatutory Stock Option

Term/Expiration Date

  

10 years/January 10, 2021

Vesting Schedule:

Subject to accelerated vesting as set forth below or in the Agreement, this
Option will be exercisable, in whole or in part, in accordance with the
following schedule:

Twenty-five percent (25%) of the Shares subject to the Option will vest on the
one (1) year anniversary of the Vesting Commencement Date, and one forty-eighth
(1/48th) of the Shares subject to the Option will vest each month thereafter on
the same day of the month as the Vesting Commencement Date (and if there is no
corresponding day, on the last day of the month), subject to Participant
continuing to be a Service Provider through each such date.

 

-1-



--------------------------------------------------------------------------------

Accelerated Vesting and Extended Post-Termination Exercise Period:

Termination for other than Cause, Death or Disability Apart from a Change of
Control. If prior to a Change of Control or after twelve (12) months following a
Change of Control, the Company (or any parent or subsidiary or successor of the
Company) terminates Participant’s employment with the Company other than for
Cause, death or disability after providing at least thirty (30) days advance
notice to Participant, or Participant resigns from such employment for Good
Reason as a result of clause (iv) of such term, then, subject to Section 9 of
the Employment Agreement, Participant will be entitled to accelerated vesting as
to 50% of any unvested Shares subject to the Option and an extension of the
post-termination exercise period applicable to the Option to one hundred and
eighty (180) days following the date of Participant’s termination of employment
(but in no event beyond the Term/Expiration Date).

Termination for other than Cause, Death or Disability or Resignation by
Participant for Good Reason upon or within Twelve Months Following a Change of
Control. If upon a Change of Control or within the Change of Control Period, the
Company (or any parent or subsidiary or successor of the Company) terminates
Participant’s employment with the Company other than for Cause, death or
disability after providing at least thirty (30) days advance notice to
Participant, or Participant resigns from such employment for Good Reason, then,
subject to Section 9 of the Employment Agreement, Participant will be entitled
to accelerated vesting as to 100% of any unvested Shares subject to the Option
and an extension of the post-termination exercise period applicable to the
Option to one hundred and eighty (180) days following the date of Participant’s
termination of employment (but in no event beyond the Term/Expiration Date).

Termination for Cause, Death or Disability; Resignation without Good Reason. If
Participant’s employment with the Company (or any parent or subsidiary or
successor of the Company) terminates voluntarily by Participant (except upon
resignation for Good Reason during the Change of Control Period), for Cause by
the Company or due to Participant’s death or disability, then all vesting will
terminate immediately with respect to the Option.

Termination Period:

This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless (i) such termination is due to Participant’s death
or Disability, in which case this Option will be exercisable for twelve
(12) months after Participant ceases to be a Service Provider, or (ii) such
termination is by the Company for Cause, in which case this Option will be
exercisable for twenty-four (24) hours after Participant ceases to be a Service
Provider. Notwithstanding the foregoing sentence, in no event may this Option be
exercised after the Term/Expiration Date as provided above and may be subject to
earlier termination as provided in Section 14(c) of the Terms and Conditions.

[signature page to follow]

 

-2-



--------------------------------------------------------------------------------

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of this Agreement. Participant has reviewed
this Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of the Agreement. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
relating to the Agreement. Participant further agrees to notify the Company upon
any change in the residence address indicated below.

 

PARTICIPANT

  

AVI BIOPHARMA, INC.

/s/ Effie Toshav

  

/s/ Christopher Garabedian

Signature

  

By

Effie Toshav

  

Chief Executive Officer

Print Name

  

Title

Address:

  

 

  

 

  

[signature page of the E. Toshav notice of stock option grant]

 

-3-



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF STOCK OPTION GRANT

1. Definitions. As used herein, the following definitions shall apply:

(a) “Administrator” means the Committee as will have administrative authority
under this Agreement, in accordance with Section 4 of the Terms and Conditions.

(b) “Affiliate” means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company.

(c) “Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction that may apply to this Option.

(d) “Award Transfer Program” means any program instituted by the Administrator
that would permit Participants the opportunity to transfer for value the Option
to a financial institution or other person or entity approved by the
Administrator.

(e) “Board” means the Board of Directors of the Company.

(f) “Cause” is defined as (i) an act of dishonesty made by Participant in
connection with Participant’s responsibilities as an employee,
(ii) Participant’s conviction of, or plea of nolo contendere to, a felony or any
crime involving fraud, embezzlement or any other act of moral turpitude;
(iii) Participant’s gross misconduct; (iv) Participant’s unauthorized use or
disclosure of any proprietary information or trade secrets of the Company or any
other party to whom Participant owes an obligation of nondisclosure as a result
of Participant’s relationship with the Company; (v) Participant’s willful breach
of any obligations under any written agreement or covenant with the Company; or
(vi) Participant’s continued failure to perform her employment duties after
Participant has received a written demand of performance from the Company which
specifically sets forth the factual basis for the Company’s belief that
Participant has not substantially performed her duties and has failed to cure
such non-performance to the Company’s satisfaction within ten (10) business days
after receiving such notice.

(g) “Change of Control” means the occurrence of any of the following events:

(i) any “person” (as such term is used in Sections 12(d) and 13(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing more than 50% of the total voting power represented by the
Company’s then outstanding voting securities; or

(ii) the date of the consummation of a merger or consolidation of the Company
with any other corporation that has been approved by the shareholders of the
Company, other than a merger or consolidation which would result in the voting
securities of the

 

-4-



--------------------------------------------------------------------------------

Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation;
or

(iii) the date of the consummation of the sale or disposition by the Company of
all or substantially all the Company’s assets.

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing, a transaction shall not be deemed a Change of
Control unless the transaction qualifies as a “change in control event” within
the meaning of Section 409A of the Code, as it has been and may be amended from
time to time, and any proposed or final Treasury Regulations and Internal
Revenue Service guidance that has been promulgated or may be promulgated
thereunder from time to time.

Further and for the avoidance of doubt, a transaction shall not constitute a
Change of Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that shall be owned in substantially the same proportions by the persons who
held the Company’s securities immediately before such transaction.

(h) “Change of Control Period” means the period of time within twelve
(12) months following a Change of Control.

(i) “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or Treasury Regulation thereunder will include such
section or regulation, any valid regulation or other official applicable
guidance promulgated under such section, and any comparable provision of any
future legislation or regulation amending, supplementing or superseding such
section or regulation.

(j) “Committee” means the Compensation Committee of the Board.

(k) “Common Stock” means the common stock of the Company.

(l) “Company” means AVI BioPharma, Inc., an Oregon corporation, or any successor
thereto.

(m) “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or a Subsidiary to render services to such entity other than as an
Employee.

(n) “Director” means a member of the Board.

(o) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that the Administrator in its discretion
may determine

 

-5-



--------------------------------------------------------------------------------

whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.

(p) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.

(q) “Employment Agreement” means the Executive Employment Agreement by and
between the Company and Participant, effective January 10, 2011.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(s) “Exchange Program” means a program under which (i) the Option is surrendered
or cancelled in exchange another stock option (which may have higher or lower
exercise prices and different terms), equity awards of a different type, and/or
cash, (ii) Participant would have the opportunity to transfer for value the
Option to a financial institution or other person or entity selected by the
Administrator, and/or (iii) the exercise price of the Option is reduced or
increased. The Administrator will determine the terms and conditions of any
Exchange Program in its sole discretion.

(t) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Market,
the Nasdaq Global Select Market or the Nasdaq Capital Market, its Fair Market
Value shall be the closing sales price for such stock (or, if no closing sales
price was reported on that date, as applicable, on the last trading date such
closing sales price is reported) as quoted on such exchange or system on the day
of determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean
between the high bid and low asked prices for the Common Stock on the day of
determination (or, if no bids and asks were reported on that date, as
applicable, on the last trading date such bids and asks are reported); or

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.

(u) “Good Reason” means the termination by Participant upon the occurrence of
any of the below described events. Participant must provide notice to the
Company of the existence of such event within ninety (90) days of the first
occurrence of such event, and the Company will have thirty (30) days to remedy
the condition, in which case no Good Reason shall exist. If the Company fails to
remedy the condition within such thirty (30) day period, Participant must
terminate employment within two (2) years of the first occurrence of such event.
The events which constitute a Good Reason termination are: (i) the assignment of
a different title or change that results in a

 

-6-



--------------------------------------------------------------------------------

material reduction in Participant’s duties or responsibilities; (ii) a material
reduction by the Company in Participant’s base compensation, other than a
reduction in her base salary that is part of a general salary reduction
affecting employees generally and provided the reduction is not greater,
percentage-wise, than the reduction affecting other employees generally or
failure to provide an annual increase in base compensation commensurate with
other executives; provided, however, in determining whether to provide an annual
increase in base compensation commensurate with an annual increase provided to
other executives, the Company may take into account factors such as market
levels of compensation, Participant’s overall performance, and other factors
reasonably considered by the Company’s compensation committee and/or Board, so
long as such determination is not made in bad faith with the intent to
discriminate against Participant; (iii) relocation of Participant’s principal
place of business of greater than seventy-five (75) miles from its then
location; or (iv) Participant is required to report to any person other than the
Chief Executive Officer of the Company or Board.

(v) “Incentive Stock Option” means an Option that by its terms qualifies and is
otherwise intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.

(w) “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

(x) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(y) “Option” means the stock option set forth in the Notice of Grant.

(z) “Outside Director” means a Director who is not an Employee.

(aa) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.

(bb) “Participant” means the holder of the Option.

(cc) “Service Provider” means an Employee, Director or Consultant.

(dd) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 14(a) of the Terms and Conditions.

(ee) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

2. Grant of Option. The Company hereby grants to the Participant named in the
Notice of Grant the Option to purchase the number of Shares, as set forth in the
Notice of Grant, at the exercise price per Share set forth in the Notice of
Grant (the “Exercise Price”), subject to all of the terms and conditions in this
Agreement.

 

-7-



--------------------------------------------------------------------------------

3. Vesting Schedule. The Option awarded by this Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant. Shares
scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Participant in accordance with any of the provisions
of this Agreement, unless Participant will have been continuously a Service
Provider from the Date of Grant until the date such vesting occurs.

4. Authority of the Administrator.

(a) Powers of the Administrator. Subject to the provisions of this Agreement,
the Administrator will have the authority, in its discretion:

(i) to determine the terms and conditions of any, and to institute any Exchange
Program;

(ii) to construe and interpret the terms of the Agreement and the Option;

(iii) to prescribe, amend and rescind rules and regulations relating to the
Agreement, including rules and regulations relating to sub-plans established for
the purpose of satisfying applicable foreign laws or for qualifying for
favorable tax treatment under applicable foreign laws;

(iv) to modify or amend the Option (subject to Section(s) 4(d)(i) and 21 of the
Terms and Conditions), including but not limited to the discretionary authority
to extend the post-termination exercisability period of the Option and to extend
the maximum term of the Option;

(v) to allow Participant to satisfy withholding tax obligations in such manner
as prescribed in Section 7 of the Terms and Conditions;

(vi) to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under the
Option pursuant to such procedures as the Administrator may determine; and

(vii) to make all other determinations deemed necessary or advisable for
administering the Agreement.

(b) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on the Participant
and any other holders of Shares subject to the Option.

(c) No Liability. Under no circumstances shall the Company, its Affiliates, the
Administrator, or the Board incur liability for any indirect, incidental,
consequential or special damages (including lost profits) of any form incurred
by any person, whether or not foreseeable and regardless of the form of the act
in which such a claim may be brought, with respect to the Agreement or the
Company’s, its Affiliates’, the Administrator’s or the Board’s roles in
connection with the Agreement.

(d) Limitations.

 

-8-



--------------------------------------------------------------------------------

(i) Prohibition Against Repricing. Notwithstanding Section 4(a)(iv), the
Administrator may not modify or amend the Option to reduce the exercise price of
the after it has been granted (except for adjustments made pursuant to
Section 14), and neither may the Administrator cancel the outstanding Option and
immediately replace it with any other award with a lower exercise price, unless
such action is approved by shareholders prior to such action being taken.

(ii) Buyout Provisions. The Administrator may at any time offer to buy out for a
payment in cash an Option previously granted based on such terms and conditions
as the Administrator will establish and communicate to the Participant at the
time that such offer is made. Notwithstanding anything contained in this
Section 4(d)(ii) to the contrary, the Administrator shall not be allowed to
authorize the buyout of an underwater Option without the prior consent of the
Company’s shareholders.

5. Exercise of Option.

(a) Right to Exercise. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the terms of this Agreement.

(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit B (the “Exercise Notice”) or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Agreement. The Exercise Notice will be completed by
Participant and delivered to the Company. The Exercise Notice will be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares together with any applicable tax withholding. This Option will be deemed
to be exercised upon receipt by the Company of such fully executed Exercise
Notice accompanied by the aggregate Exercise Price.

(c) Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, the Participant may exercise her Option within such
period of time as is specified in the Notice of Grant to the extent that the
Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Notice of Grant).
Unless otherwise provided by the Administrator, if on the date of termination
the Participant is not vested as to her entire Option, the Shares covered by the
unvested portion of the Option will forfeit. If after termination the
Participant does not exercise her Option within the time specified by the
Administrator, the Option will terminate, and the Shares covered by such Option
will forfeit.

6. Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant:

(a) cash;

(b) check;

 

-9-



--------------------------------------------------------------------------------

(c) consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Agreement; or

(d) surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares,
provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company.

7. Tax Obligations.

(a) Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment and other taxes which the Company determines must be withheld with
respect to such Shares. To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time of the Option exercise, Participant acknowledges and
agrees that the Company may refuse to honor the exercise and refuse to deliver
the Shares if such withholding amounts are not delivered at the time of
exercise.

(b) Code Section 409A. Under Code Section 409A, an option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per Share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the Fair Market Value of a Share on the date of grant (a “Discount
Option”) may be considered “deferred compensation.” A Discount Option may result
in (i) income recognition by Participant prior to the exercise of the option,
(ii) an additional twenty percent (20%) federal income tax, and (iii) potential
penalty and interest charges. The Discount Option may also result in additional
state income, penalty and interest charges to the Participant. Participant
acknowledges that the Company cannot and has not guaranteed that the IRS will
agree that the per Share exercise price of this Option equals or exceeds the
Fair Market Value of a Share on the Date of Grant in a later examination.
Participant agrees that if the IRS determines that the Option was granted with a
per Share exercise price that was less than the Fair Market Value of a Share on
the date of grant, Participant will be solely responsible for Participant’s
costs related to such a determination.

8. Rights as Shareholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a shareholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a shareholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

 

-10-



--------------------------------------------------------------------------------

9. Compliance With Code Section 409A. The Option will be designed and operated
in such a manner that it is either exempt from the application of, or comply
with, the requirements of Code Section 409A such that the grant, payment,
settlement or deferral will not be subject to the additional tax or interest
applicable under Code Section 409A, except as otherwise determined in the sole
discretion of the Administrator. The Agreement is intended to meet
the requirements of Code Section 409A and will be construed and interpreted in
accordance with such intent, except as otherwise determined in the sole
discretion of the Administrator. To the extent that the Option or payment, or
the settlement or deferral thereof, is subject to Code Section 409A the Option
will be granted, paid, settled or deferred in a manner that will meet the
requirements of Code Section 409A, such that the grant, payment, settlement or
deferral will not be subject to the additional tax or interest applicable under
Code Section 409A.

10. Leaves of Absence/Transfer Between Locations. Unless the Administrator
provides otherwise and except as required by Applicable Laws, vesting of the
Option granted hereunder will be suspended during any unpaid leave of absence. A
Participant will not cease to be an Employee in the case of (i) any leave of
absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, its Parent, or any Subsidiary.

11. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

12. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company at AVI BioPharma, Inc., 3450
Monte Villa Parkway, Bothell, WA 98021, or at such other address as the Company
may hereafter designate in writing.

13. Non-Transferability of Option.

(a) This Option may not be transferred in any manner otherwise than by will or
by the laws of descent or distribution and may be exercised during the lifetime
of Participant only by Participant.

(b) Notwithstanding anything to the contrary in the Agreement, in no event will
the Administrator have the right to determine and implement the terms and
conditions of any Award Transfer Program without shareholder approval.

 

-11-



--------------------------------------------------------------------------------

14. Adjustments; Dissolution or Liquidation; Merger or Change of Control.

(a) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Agreement, will adjust the number,
class, and price of Shares covered by the Option.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, the Option will terminate
immediately prior to the consummation of such proposed action.

(c) Change of Control. Subject to the terms of the Employment Agreement, in the
event of a merger or Change of Control, the Option will be treated as the
Administrator determines without a Participant’s consent, including, without
limitation, that (i) the Option will be assumed, or substantially equivalent
awards will be substituted, by the acquiring or succeeding corporation (or an
affiliate thereof) with appropriate adjustments as to the number and kind of
shares and prices; (ii) upon written notice to a Participant, that the
Participant’s Option will terminate upon or immediately prior to the
consummation of such merger or Change of Control; (iii) the Option will vest and
become exercisable, realizable, or payable, in whole or in part prior to or upon
consummation of such merger or Change of Control, and, to the extent the
Administrator determines, terminate upon or immediately prior to the
effectiveness of such merger of Change of Control; (iv) (A) the termination of
the Option in exchange for an amount of cash and/or property, if any, equal to
the amount that would have been attained upon the exercise of the Option or
realization of the Participant’s rights as of the date of the occurrence of the
transaction (and, for the avoidance of doubt, if as of the date of the
occurrence of the transaction the Administrator determines in good faith that no
amount would have been attained upon the exercise of the Option or realization
of the Participant’s rights, then the Option may be terminated by the Company
without payment), or (B) the replacement of the Option with other rights or
property selected by the Administrator in its sole discretion; or (v) any
combination of the foregoing.

In the event that the successor corporation does not assume or substitute for
the Option (or portion thereof), the Participant will fully vest in and have the
right to exercise all of her outstanding Options that are not assumed or
substituted for, including Shares as to which the Option would not otherwise be
vested or exercisable. In addition, if the Option is not assumed or substituted
for in the event of a Change of Control, the Administrator will notify the
Participant in writing or electronically that the Option will be fully vested
and exercisable for a period of time determined by the Administrator in its sole
discretion, and the Option will terminate upon the expiration of such period.

For the purposes of this subsection 14(c), the Option will be considered assumed
if, following the merger or Change of Control, the Option confers the right to
purchase or receive, for each Share subject to the Option immediately prior to
the merger or Change of Control, the

 

-12-



--------------------------------------------------------------------------------

consideration (whether stock, cash, or other securities or property) received in
the merger or Change of Control by holders of Common Stock for each Share held
on the effective date of the transaction (and if holders were offered a choice
of consideration, the type of consideration chosen by the holders of a majority
of the outstanding Shares); provided, however, that if such consideration
received in the merger or Change of Control is not solely common stock of the
successor corporation or its Parent, the Board may, with the consent of the
successor corporation, provide for the consideration to be received upon the
exercise of the Option, for each Share subject to the Option, to be solely
common stock of the successor corporation or its Parent equal in fair market
value to the per share consideration received by holders of Common Stock in the
merger or Change of Control.

Notwithstanding anything in this subsection (c) to the contrary, if a payment
under the Agreement is subject to Section 409A of the Code and if the change of
control definition contained in the Agreement does not comply with the
definition of “change in control” for purposes of a distribution under
Section 409A of the Code, then any payment of an amount that is otherwise
accelerated under this Section will be delayed until the earliest time that such
payment would be permissible under Section 409A of the Code without triggering
any penalties applicable under Section 409A of the Code.

15. Date of Grant. The date of grant of the Option will be, for all purposes,
the date on which the Administrator makes the determination granting the Option,
or such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.

16. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

17. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority. Assuming such compliance, for income tax
purposes the Exercised Shares will be considered transferred to Participant on
the date the Option is exercised with respect to such Exercised Shares.

18. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Agreement or future
options that may be awarded under the Agreement by electronic means or request
Participant’s consent to participate by electronic means. Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate through any on-line or electronic system established and maintained
by the Company or another third party designated by the Company.

 

-13-



--------------------------------------------------------------------------------

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

20. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

21. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof, and may not be modified adversely to
Participant’s interest except by means of a writing signed by the Company and
Participant. Notwithstanding anything to the contrary in this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Code Section 409A or to otherwise avoid imposition of any additional
tax or income recognition under Section 409A of the Code in connection to this
Option.

22. Acknowledgment. By accepting this Option, Participant expressly warrants
that he or she has received an Option pursuant to this Agreement, and has
received, read and understood a description of the Agreement.

23. Governing Law. This Agreement will be governed by the laws of the State of
Oregon, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Option or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Oregon, and agree that such litigation will be conducted in the state
courts of Oregon, or the federal courts for the United States for the District
of Oregon, and no other courts, where this Option is made and/or to be
performed.

 

-14-



--------------------------------------------------------------------------------

EXHIBIT B

AVI BIOPHARMA, INC.

STAND-ALONE STOCK OPTION GRANT

EXERCISE NOTICE

AVI BioPharma, Inc.

3450 Monte Villa Parkway

Bothell, WA 98021

Attention:                             

Exercise of Option. Effective as of today,                             ,
            , the undersigned (“Purchaser”) hereby elects to purchase
                             shares (the “Shares”) of the Common Stock of AVI
BioPharma, Inc. (the “Company”) under and pursuant to the Stand Alone Stock
Option Agreement dated                      (the “Agreement”). The purchase
price for the Shares will be $            , as required by the Agreement.

Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares and any required tax withholding to be paid in
connection with the exercise of the Option.

Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Agreement and agrees to abide by and be bound
by their terms and conditions.

Rights as Shareholder. Until the issuance (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a shareholder will exist with respect to the Shares subject to the
Option, notwithstanding the exercise of the Option. The Shares so acquired will
be issued to Purchaser as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 14 of the
Agreement.

Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying on the Company for any tax advice.

Entire Agreement; Governing Law. The Agreement are incorporated herein by
reference. This Exercise Notice and the Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the

 

-1-



--------------------------------------------------------------------------------

Company and Purchaser with respect to the subject matter hereof, and may not be
modified adversely to the Purchaser’s interest except by means of a writing
signed by the Company and Purchaser. This Agreement is governed by the internal
substantive laws, but not the choice of law rules, of Oregon.

 

Submitted by:

    

Accepted by:

PURCHASER

    

AVI BIOPHARMA, INC.

        

Signature

    

By

        

Print Name

    

Its

Address:

                              

Date Received

 

-2-